Foote, J. (concurring):
Assuming that there was evidence sufficient to require submission to the jury of the question as to whether defendant ratified the wrongful acts of the officer, Purdy, still I think the court committed error in instructing the jury: “If you were to find in this case that these acts were committed maliciously and wilfully, you might go beyond the actual damages in the case and award punitive damages; that is, damages by way of punishment.” Under this form of charge, the jury were permitted to find- exemplary damages against *380the railroad company in case. they were satisfied that Purdy committed the acts maliciously and wilfully, without reference to whether defendant had ratified the acts and without any consideration of the question whether the persons upon whose acts such ratification was predicated had any authority to act for and bind the company upon such a matter. (Samieloff v. New York & Queens County R. Co., 122 App. Div. 770.)
It was also error for the court to charge: “Now, when the plaintiff comes into court upon a charge of false imprisonment, it is sufficient for the plaintiff's case to show that he was arrested and subsequently discharged. That makes out a prima facie case.”